DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 6/29/2022, is acknowledged.  Claims 3, 7, 14, 16, and 19 are amended.  No new matter is present.  Claims 1-20 are currently pending.
The rejection of Claims 3, 7, and 14-20 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIT MICANEK (US 20170145912)(previously cited) in view of ABDELHAKIM BELHADJHAMIDA (US 8383203)(previously cited) and DAN ROTH-FAGARASEANU (US 20130266469)(previously cited).
Regarding claim 1, MICANEK discloses:
A method for fabricating a vane (FIG 15; 1510) for a variable geometry turbocharger (VGT), the method comprising the steps of:
providing or obtaining (¶ 120) a substrate metal in powdered form;
mixing a binder (¶ 120) with the powdered substrate metal to form a mixture;
performing (FIG. 15, 1530) an injection molding process using the mixture to form a green substrate (¶ 121) in the shape of the vane;
debinding (¶ 121) the green substrate to form a brown substrate (¶ 122) in the shape of the vane having a porous structure (¶ 122);
sintering (FIG. 15; 1540) the brown substrate to form the vane.
MICANEK is silent as to a step of applying a surface treatment slurry to at least a portion of the brown substrate; and sintering the surface treated brown substrate to form the vane.
BELHADJHAMIDA teaches: a method for fabricating a vane (FIG. 5) for a variable geometry turbocharger (VGT) (FIG. 2), the method comprising the steps of: applying a surface treatment slurry (Col. 7: 7-12) to at least a portion of the component; and sintering (Col. 7: 14-15) the surface treated component to form the vane (Col. 7: 66 to Col. 8: 2).
BELHADJHAMIDA (Col. 7: 66 to Col. 8: 2) coats the vane with the slurry and then sinters the vane to make the vane more resistant to the wear it is subjected to during operation.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the method of MICANEK, to perform a surface treatment comprising coating the vane with a slurry which is subsequently sintered, as taught by Belhadjhamida, in order to make the vane more resistant to the wear.
Belhadjhamida is silent as to whether the surface treatment occurs, or may occur, while the vane is in a “brown” state.
ROTH-FAGARASEANU teaches: a method for near net shape manufacturing of high-temperature resistant engine components including debinding (FIGURE; ¶ 15; step 4) a green substrate to form a brown substrate (¶ 15; step 4) in the shape of the component (¶ 15; step 4); applying a surface treatment slurry (FIGURE; ¶ 15; step 5) to at least a portion of the brown component; and sintering (¶ 15; step 7).
Roth-Fagaraseanu (Title) provides a “method for near net shape manufacturing of high-temperature resistant engine components.” The method (¶ 7) “permits high-temperature resistant and lightweight engine components of geometrically complex structure, such as for example turbine blades, to be manufactured cost-efficiently from high-performance materials.”
Thus, Roth-Fagaraseanu teaches that a surface treatment comprising the application of a slurry to a component, such as a high temperature resistant engine or turbine blade component, may be applied to a brown part and the surface treatment coating and brown part may be sintered together.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the method Micanek in view of Belhadjhamida, to perform the step of applying a surface treatment comprising a slurry coating applied to at least a portion of the component to the vane of Micanek while it is a brown part, as taught by Roth-Fagaraseanu, in order to obtain a more wear resistant vane with improved manufacturing efficiency due to the ability to sinter the brown part and surface treatment slurry at the same time.
Regarding claim 2, MICANEK teaches: wherein the substrate metal is a stainless steel (¶¶ 31-32).
Regarding claim 4, MICANEK additionally teaches: wherein the binder is selected from the group consisting of: thermoplastic resins (¶ 121, one or more binders (e.g., wax, plastic, etc.)), waxes (¶ 121), and/or combinations thereof.
Regarding claim 5, MICANEK additionally teaches: wherein debinding comprises solvent debinding (¶ 121, The de-molded part may be subject to a process where at least a portion of the binder material is removed. As an example, a process can include utilization of one or more of solvent, a thermal furnace, a catalyst, etc). 
Regarding claim 6, MICANEK additionally teaches: wherein debinding comprises thermal debinding (¶ 121, The de-molded part may be subject to a process where at least a portion of the binder material is removed. As an example, a process can include utilization of one or more of solvent, a thermal furnace, a catalyst, etc). 
Regarding claim 7, MICANEK as modified teaches the limitations of claim 1. BELHADJHAMIDA additionally teaches: wherein the surface treatment is selected from the group consisting of: chromide (Col. 7: 16-19, The Co alloy particles have the same composition as the Co alloy discussed above with respect to all constituents except possibly boron; Col. 4: 56-60; a Co-based alloy, such as a Co—Cr—W—Si alloy, which comprises between about 0.05 and about 0.5 wt % B, between about 25 and 33 wt % Cr, between about 0.5 and 3 wt % Si, and W in an amount up to about 15 wt % W), and stellite (Col. 7: 16-19, The Co alloy particles have the same composition as the Co alloy discussed above with respect to all constituents except possibly boron; Col. 4: 20-23, Exemplary alloys include those Co-based alloys having between about 40 and about 62 wt % Co and available commercially under the trade designation Stellite®).  
Accordingly, it would have been obvious to modify the method of Micanek in view of Belhadjhamida and Roth-Fagaraseanu, to use a surface coating treatment composition comprising chromide or a cobalt-chromium based alloy, as taught by Belhadjhamida, in order to obtain a more wear resistant vane.
Regarding claim 8, MICANEK as modified teaches the limitations of claim 1. BELHADJHAMIDA additionally teaches: the step of masking (Col. 8: 1-3; the slurry can be applied to the outer surface of the metal body by any method suitable for applying paint to a workpiece) an area of the surface of the brown substrate prior (Col. 4: 15-16) to applying the surface treatment slurry. The Office takes Official Notice that masking part of a surface to be painted is well known in the art and a method suitable for applying paint to a workpiece.
Regarding claim 9, MICANEK as modified teaches the limitations of claim 1. BELHADJHAMIDA additionally teaches: wherein the surface treatment is applied to an entirety (Col. 4: 13-14) of the brown substrate.
Regarding claim 10, MICANEK as modified teaches the limitations of claim 1. BELHADJHAMIDA additionally teaches: the step of drying (Col. 8: 14-16) the surface treated brown substrate prior (Col. 8: 17-18) to sintering the surface treated brown substrate.
Regarding claim 12, MICANEK as modified teaches the limitations of claim 1. BELHADJHAMIDA additionally teaches: wherein sintering is performed at a temperature of 2200-2300°F (1200-1260°C) (Col. 8: 29-39) for a time period of 60 minutes, falling within the claimed ranges (Col. 8: 29-39).
Regarding claim 13, MICANEK as modified teaches the limitations of claim 1. MICANEK additionally teaches: performing a finishing process (¶ 122, Such a component may be subjected to one or more additional processes such as, for example, one or more of machining, plating, passivating, annealing, carburizing, nitriding, precipitation hardening, etc.) on the vane.
Regarding claim 14, MICANEK as modified teaches the limitations of claim 13. MICANEK further teaches that the vane may be subjected to a finishing process such as machining (MICANEK (¶ 122).
Regarding claim 15, MICANEK as modified teaches the limitations of claim 14. MICANEK additionally teaches: assembling a turbocharger (¶ 23) using the vane.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over MICANEK and BELHADJHAMIDA and ROTH-FAGARASEANU as applied to Claim 1 above, as evidenced by NORTH AMERICAN STAINLESS (NORTH AMERICAN STAINLESS, GRADE-310S, hereinafter NORTH AMERICAN STAINLESS).
Regarding claim 3, MICANEK as modified teaches the limitations of claim 2. MICANEK additionally teaches: wherein the stainless steel vane may comprise SS310 stainless steel. (¶ 32).
As evidenced by North American Stainless, SS310 (page 1, ¶ 1) is a highly alloyed austenitic stainless steel designed for elevated-temperature service.  Thus, Micanek teaches that the stainless steel may comprise an austenitic stainless steel.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over MICANEK and BELHADJHAMIDA and ROTH-FAGARASEANU as applied to Claim 1 above, as evidenced by NORTH AMERICAN STAINLESS and HARDNESS CONVERSION CHART (previously cited)
Regarding claim 11, MICANEK as modified teaches the limitations of claim 1. BELHADJHAMIDA additionally teaches:
wherein, after sintering the surface treated brown substrate, the vane comprises a soft core (SS310; see FIG. 3 illustration below) and an interdiffusion surface treated layer (Col. 5: 15-19, non-laves phase HV 344, laves phase HV 1124; see FIG. 3 illustration below) of 50 microns in thickness (see FIG. 3 illustration below, BELHADJHAMIDA teaches a 100-1000 micron thick coatings, however, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, see MPEP 2144.05(I)).
HARDNESS CONVERSION CHART (page 2) evidences that HRB 95 (HV 222) is softer than HV 1124.

    PNG
    media_image1.png
    916
    1429
    media_image1.png
    Greyscale



Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over MICANEK in view of BELHADJHAMIDA and ROTH-FAGARASEANU as evidenced by NORTH AMERICAN STAINLESS and HARDNESS CONVERSION CHART(previously cited).
Regarding claim 16, MICANEK discloses:
A method for fabricating a vane (FIG 15; 1510) for a variable geometry turbocharger (VGT), the method comprising the steps of:
providing or obtaining (¶ 120) a substrate metal in powdered form, wherein the substrate metal is a stainless steel (¶¶ 31-32, SS310 is a stainless steel as evidenced by NORTH AMERICAN STAINLESS (page 1, ¶ 1));
mixing a binder (¶ 120) with the powdered substrate metal to form a mixture, wherein the binder is selected from the group consisting of: thermoplastic resins (¶ 121, one or more binders (e.g., wax, plastic, etc.)), waxes (¶ 121), and/or combinations thereof;
performing (FIG. 15, 1530) an injection molding process using the mixture to form a green substrate (¶ 121) in the shape of the vane;
debinding (¶ 121) the green substrate to form a brown debinding (¶ 122) in the shape of the vane having a porous structure (¶ 122), wherein debinding comprises both solvent (¶ 121, The de-molded part may be subject to a process where at least a portion of the binder material is removed. As an example, a process can include utilization of one or more of solvent, a thermal furnace, a catalyst, etc) debinding and thermal debinding (¶ 121); and
performing a finishing process (¶ 122, Such a component may be subjected to one or more additional processes such as, for example, one or more of machining, plating, passivating, annealing, carburizing, nitriding, precipitation hardening, etc.) on the vane.
MICANEK is silent as to a step of applying a surface treatment slurry to at least a portion of the brown substrate; and sintering the surface treated brown substrate to form the vane.
BELHADJHAMIDA teaches: a method for fabricating a vane (FIG. 5) for a variable geometry turbocharger (VGT) (FIG. 2), the method comprising the steps of: applying a surface treatment slurry (Col. 7: 7-12) to at least a portion of the vane part, wherein the surface treatment is selected from the group consisting of: chromide (Col. 7: 16-19, The Co alloy particles have the same composition as the Co alloy discussed above with respect to all constituents except possibly boron; Col. 4: 56-60; a Co-based alloy, such as a Co—Cr—W—Si alloy, which comprises between about 0.05 and about 0.5 wt % B, between about 25 and 33 wt % Cr, between about 0.5 and 3 wt % Si, and W in an amount up to about 15 wt % W), and stellite (Col. 7: 16-19, The Co alloy particles have the same composition as the Co alloy discussed above with respect to all constituents except possibly boron; Col. 4: 20-23, Exemplary alloys include those Co-based alloys having between about 40 and about 62 wt % Co and available commercially under the trade designation Stellite®);
drying (Col. 8: 14-16) the surface treated part; sintering (Col. 8: 17-18) the dried, surface treated part, wherein sintering is performed at a temperature of 2200-2300°F (1200-1260°C) (Col. 8: 29-39) for a time period of 60 minutes (Col. 8: 29-39), and wherein, after sintering, the vane would result in a part comprising a soft core (Col. 5: 15-19, non-laves phase HV 344, laves phase HV 1124; see FIG. 3 illustration above) and an interdiffusion surface treated layer of 50 microns in thickness (see rejection of Claim 11 above, incorporated here by reference; citing as evidence NORTH AMERICAN STAINLESS and HARDNESS CONVERSION CHART).
BELHADJHAMIDA (Col. 7: 66 to Col. 8: 2) coats the vane with the slurry and then sinters the vane to make the vane more resistant to the wear it is subjected to during operation.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the method of MICANEK, to perform a surface treatment comprising coating the vane with a slurry comprising a chromide or cobalt-chromium based alloy, drying the surface treated component, and sintering 1200-1260°C for 60 minutes, as taught by Belhadjhamida, in order to make the vane more resistant to the wear and resulting in a vane with a soft core and an interdiffusion surface treated layer falling within or sufficiently close to establish a prima facie case of obviousness.
Belhadjhamida is silent as to whether the surface treatment occurs, or may occur, while the vane is in a “brown” state.
ROTH-FAGARASEANU teaches: a method for near net shape manufacturing of high-temperature resistant engine components including debinding (FIGURE; ¶ 15; step 4) the green substrate to form a brown substrate (¶ 15; step 4) in the shape of the component (¶ 15; step 4); applying a surface treatment slurry (FIGURE; ¶ 15; step 5) to at least a portion of the brown component; and sintering (¶ 15; step 7).
Roth-Fagaraseanu (Title) provides a “method for near net shape manufacturing of high-temperature resistant engine components.” The method (¶ 7) “permits high-temperature resistant and lightweight engine components of geometrically complex structure, such as for example turbine blades, to be manufactured cost-efficiently from high-performance materials.”
Thus, Roth-Fagaraseanu teaches that a surface treatment comprising the application of a slurry to a component, such as a high temperature resistant engine or turbine blade component, may be applied to a brown part and the surface treatment coating and brown part may be sintered together.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the method Micanek in view of Belhadjhamida, to perform the step of applying a surface treatment comprising a slurry coating applied to at least a portion of the component to the vane of Micanek while it is a brown part, as taught by Roth-Fagaraseanu, in order to obtain a more wear resistant vane with improved manufacturing efficiency due to the ability to sinter the brown part and surface treatment slurry at the same time.
Regarding claim 17, MICANEK as modified teaches the limitations of claim 16. MICANEK additionally teaches: wherein the stainless steel vane may comprise SS310 stainless steel. (¶ 32).
As evidenced by North American Stainless, SS310 (page 1, ¶ 1) is a highly alloyed austenitic stainless steel designed for elevated-temperature service.  Thus, Micanek teaches that the stainless steel may comprise an austenitic stainless steel.
Regarding claim 18, MICANEK as modified teaches the limitations of claim 16. BELHADJHAMIDA additionally teaches: wherein sintering is performed at a temperature of 2200-2300°F (1200-1260°C) (Col. 8: 29-39) for a time period of 60 minutes (Col. 8: 29-39, 60 min, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, without evidence of unexpected results, see MPEP 2144.05). For example, one of ordinary skill in the art would recognize that sintering time may be increased based on the size of the object being sintered to ensure full sintering.
Regarding claim 19, MICANEK as modified teaches the limitations of claim 16. MICANEK additionally teaches: performing a finishing process such as machining (¶ 122, Such a component may be subjected to one or more additional processes such as, for example, one or more of machining, plating, passivating, annealing, carburizing, nitriding, precipitation hardening, etc.) on the vane.
Regarding claim 20, MICANEK as modified teaches the limitations of claim 16. MICANEK additionally teaches: assembling a turbocharger (¶ 23) using the vane.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Applicant argues that Belhadjhamida teaches a surface treatment wherein “needs to be clean and smooth,” whereas Roth teaches a surface treatment in which pores of a brown compact are filled by the treatment.  Applicant argues that Roth, due to the presence of pores, does not provide a clean and smooth surface and therefore, one of ordinary skill in the art would not combine the teachings of Belhadjhamida and Roth with Micanek. (Remarks, p. 9-10).  These arguments have been fully considered but are not found persuasive.
Roth-Fagaraseanu is relied upon to provide evidence that a surface treatment comprising the application of a slurry requiring sintering may be applied to a brown part, that is, a part which has not yet been sintered. Thus, the relevant teachings of Roth-Fagaraseanu are drawn to the timing of a surface treatment step and the motivation of one of ordinary skill in the art to perform the surface treatment to a brown part, as opposed to, for example, a sintered part.  The reference is not relied upon to teach the specifics of the coating process or composition.  In view of Roth-Fagaraseanu, it would have been obvious to one of ordinary skill in the art to modify the method of Micanek with Belhadjhamida, to apply the surface treatment step of Belhadjhamida to the brown part of Micanek, prior to sintering.  One of ordinary skill in the art would recognize the utility of applying a surface treatment prior to the sintering step of Micanek, in order to sinter the surface treatment and brown part simultaneously, thus improving the efficiency of the method. 
	Moreover, it is the examiner’s position, based on the commonly understood definition of the word and as it is used in Belhadjhamida, that the term “smooth” does not exclude a surface comprising pores.  Numerous examples of materials and structures routinely described as smooth (e.g. marble, wood) comprise porous surfaces, even after polishing.  Therefore, one of ordinary skill in the art would not expect that a “smooth surface” necessarily means that such a surface is completely free of pores.  Additionally, Belhadjhamida merely requires that the surface is “smooth enough that the coating will be smooth when it adheres to the surface of the metal body.”  A surface smooth enough for coating adherence and forming a smooth coating does not require a pore-free surface and thus, does not exclude a surface comprising pores as, for example, surface pores may be filled during the coating leaving a smooth coating.  As a result, Applicant’s arguments are not found persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735